DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smithwick et al. (US. Pub. No. 2014/0118336, hereinafter “Smithwick”) in view of Kavli et al. (US. Pub. No. 2016/0154535, hereinafter “Kavli”).
As to claims 1 and 7, Smithwick discloses a display system [figure 2, “200” display system], associated with its display control method which uses the display system, comprising:
a transparent display [abstract, a transparent display];
a dimming panel [figures 2 and 4, dynamic mask element “240”/”440” located behind “234”/”430”] located behind the transparent display and capable of adjusting transmissivity [paragraph 57, the dynamic mask is dynamically mapped in position and size/shape of the displayed images on the display element]; and
a processor [figure 5, “512”],
wherein, the processor displaying an image on the transparent display, setting the transmissivity of a region of the dimming panel located in front of the object higher than the transmissivity of a region of the dimming panel located behind a region on which the image is displayed [figures 3-4, set the transmissivity of a region of the mask panel in front of the object “342” higher than the transmissivity of a region of the mask panel on which image “350”, “352”], and making different a degree of an increase of the transmissivity in accordance with combination of the image and the object [abstract, paragraph 47, the real world background objects 341, 342 are lit and transmit to the front display panel, paragraph 49, the dynamic mask 380 is being operated dynamically to provide a mask].
Smithwick does not disclose when the processor detects an object located behind the dimming panel.
Kavli teaches a display system wherein a processor detects an object located behind a dimming panel [paragraph 27, display screen comprises dimming, when an object is determined to be within the detection zone].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display system of Smithwick to be capable of detecting an object located behind a dimming panel, as taught by Kavli, in order to control a further operation of the device in response to said detection (Kavli, abstract).
As to claim 2, Smithwick, as modified by Kavli, discloses the display system according to claim 1, wherein, when a display position of the image is moved, following the movement of the display position of the image, the processor changing the transmissivity of the region of the dimming panel located behind the region on which the image is displayed [Smithwick, paragraph 42, the displayed images may be moved from one location to another location, the mask would also be dynamically updated in location…].
As to claim 3, Smithwick, as modified by Kavli, discloses the display system according to claim 1, wherein the processor changing the transmissivity of the dimming panel in accordance with a distance from the region located behind the region on which the image is displayed [Smithwick, figure 2, paragraph 45, dynamically changes the transmissivity of the mask panel to objects “243” and “214” in accordance with their respective distance].
As to claim 5, Smithwick, as modified by Kavli, discloses the display system according to claim 1, wherein the processor changing the transmissivity of the dimming panel in accordance with a distance from the region located in front of the object [Smithwick, figure 4, paragraphs 37 and 40, the foreground space 220, a portion of the foreground light 215 passes through the scrim 234 and dynamic mask element 240].
As to claim 6, Smithwick, as modified by Kavli, discloses the display system according to claim 1, wherein
the image includes a first image [Smithwick, figure 3, “350”] and a second image [Smithwick, figure 3, “352”].
Smithwick, as modified by Kavli, discloses the claimed invention except for the processor making the transmissivity of the region of the dimming panel located behind the region on which the first image is displayed and the transmissivity of the region of the dimming panel located behind the region on which the second image is displayed different from each other. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the transmissivity of the region of the dimming panel located behind the region on which the first image displayed and the transmissivity of the region of the dimming panel located behind the region on which the second image displayed different from each other, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claim 4, such as “in a case where the object is formed of a plurality of objects, and a relevance is defined between the image and each of the plurality of objects, when the processor detects a first object located behind the dimming panel, and a second object located behind the dimming panel and having a lower relevance with the image than the first object, the processor setting the transmissivity of the region of the dimming panel located in front of the first object higher than the transmissivity of the region of the dimming panel located in front of the second object”, recited by claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622